DETAILED ACTION
	For this Office action, Claims 1, 3, 4, 7 and 9-20 are pending.  Claims 2, 5, 6 and 8 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 November 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see the pertinent sections of the Applicant Arguments/Remarks Made in an Amendment, filed 13 October 2022, regarding the rejections of claims 1, 3, 4, 7 and 9-20 respectively under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of 35 U.S.C. 103 over Janjua, US Pat Pub. 2013/0334142, in view of Smith et al. (herein referred to as “Smith”, US Pat Pub. 2005/0018176).  Applicant has amended independent Claims 1, 7 and 15 (upon which the remaining claims are dependent) to further recite a demulsifier addition to the separator, wherein the rate of demulsifier is adjusted by the signal from the volume detection.  Upon further consideration of the amendment and the accompanying arguments, the grounds of rejection based on Janjua have been withdrawn.  New grounds of rejection over Janjua, US Pat Pub. 2013/0334142, in view of Smith et al. (herein referred to as “Smith”, US Pat Pub. 2005/0018176), are made and detailed below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janjua, US Pat Pub. 2013/0334142, in view of Smith et al. (herein referred to as “Smith”, US Pat Pub. 2005/0018176).
  Regarding instant Claim 1, Janjua discloses a multi-phase liquid separation control system (Abstract; Figure 1; Paragraph [0010]; oil-containing water separator in separator 100), comprising:  an internal liquid volume measurement device comprising an ultrasonic detector or a wave guided radar detector (Paragraph [0015]; Paragraph [0017]; Paragraph [0022]; see that level/interface detection provides thickness or height of each layer in the multi-phase mixture, including interface and total height, together with the confinements of the system a volume is measured); a chemical treatment system (Paragraph [0019]; Paragraph [0020]; coalescing filter and chemicals 102’ added to enhance separation of phases); and a controller coupled to the internal liquid mixture volume detector and the chemical treatment system and configured to receive a signal from the internal liquid mixture volume detector representing a measured volume of a liquid mixture and to control an operating parameter based on the signal (Figure 1; Paragraph [0017]; Paragraph [0022]; control device 134 receives signals from detector device 130 and adjusts various flow rates of respective flows associated with the separator 100).
However, Janjua is silent on a chemical treatment system comprising a demulsifier source and the controller controlling a demulsifier addition rate from the demulsifier source based on the signal.
	Smith discloses real-time on-line sensing and control of emulsions in formation fluids in the same field of endeavor as Janjua, as it solves the mutual problem of determining the volume of a liquid comprising emulsions (Abstract; Paragraph [0044]; determination of presence of emulsion in fluid including volume determination).  Smith further discloses a demulsifier source (Paragraph [0032]; demulsifier) and a controller that adjusts the demulsifier addition rate based on a volume of an emulsion in a tank to ensure a proper addition of demulsifier agent based on the volume of fluid within the tank (Figure 1; Paragraph [0044]; controller determines volume within tank using probes 102 A, B and C to adjust demulsifier level). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the chemical treatment system and controller of Janjua to further comprise a demulsifier source and controlling a demulsifier addition rate from the demulsifier source based on the signal as taught by Smith because Smith discloses these features ensure a proper addition of demulsifier agent based on the volume of fluid within the tank (Smith, Figure 1; Paragraph [0044]).  
Regarding instant Claim 7, Janjua discloses a separator (Abstract; Figure 1; Paragraph [0010]; oil-containing water separator in separator 100), comprising:  a vessel (Figure 1; Paragraph [0019]; container 110); an internal liquid volume measurement device coupled to the vessel, the internal liquid mixture volume measurement device comprising an ultrasonic detector or a wave guided radar detector (Paragraph [0015]; Paragraph [0017]; Paragraph [0022]; see that level/interface detection provides thickness or height of each layer in the multi-phase mixture, including interface and total height, together with the confinements of the system a volume is measured); a chemical treatment apparatus coupled to the vessel (Paragraph [0020]; coalescing filter and additional elements may be coupled to the container 110 to aid in separating phases); and a controller coupled to the internal liquid mixture volume detector and the chemical treatment apparatus and configure to receive a signal from the internal liquid mixture volume detector representing a measured volume of separable liquids mixture in the vessel and to control an operating parameter of the separator based on the signal (Figure 1; Paragraph [0022]; control device 134 receives signals from detector device 130 within the vessel and adjusts various flow rates of respective flows associated with the separator 100).
However, Janjua is silent on a chemical treatment apparatus comprising a demulsifier source and the controller controlling a demulsifier addition rate from the demulsifier source based on the signal.
	Smith discloses real-time on-line sensing and control of emulsions in formation fluids in the same field of endeavor as Janjua, as it solves the mutual problem of determining the volume of a liquid comprising emulsions (Abstract; Paragraph [0044]; determination of presence of emulsion in fluid including volume determination).  Smith further discloses a demulsifier source (Paragraph [0032]; demulsifier) and a controller that adjusts the demulsifier addition rate based on a volume of an emulsion in a tank to ensure a proper addition of demulsifier agent based on the volume of fluid within the tank (Figure 1; Paragraph [0044]; controller determines volume within tank using probes 102 A, B and C to adjust demulsifier level). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the chemical treatment agent and controller of Janjua to further comprise a demulsifier source and controlling a demulsifier addition rate from the demulsifier source based on the signal as taught by Smith because Smith discloses these features ensure a proper addition of demulsifier agent based on the volume of fluid within the tank (Smith, Figure 1; Paragraph [0044]).  
Regarding instant Claim 9, Claim 7, upon which Claim 9 is dependent, has been rejected above.  Janjua further discloses comprising a plurality of internal liquid mixture volume measurement devices, each coupled to the controller, the controller configured receive signals from each of the internal liquid mixture volume measurement devices representing a measured volume of a separable liquids mixture in the vessel at a location of the respective internal liquid mixture volume measurement device in the vessel (Paragraphs [0016]-[0017]; plurality of sensors/detectors maybe used to monitor both surface and/or interface of phases). 
Regarding instant Claim 12, Claim 7, upon which Claim 12 is dependent, has been rejected above.  Janjua further discloses wherein the operating parameter is rate of chemical treatment addition (Figure 1; Paragraph [0019]; Paragraph [0020]; Paragraph [0022]; first rate controlled comprises feed stream including treatment chemicals).  
Regarding instant Claim 15, Janjua discloses a method (Abstract; method of operating and controlling a separator), comprising:  detecting a volume of a multi-phase liquid mixture inside an operating liquids separating using one or more detectors (Abstract; Figure 1; Paragraph [0015]; Paragraph [0017]; Paragraph [0019]; Paragraph [0022]; container 110 with detector 130 that may be of a plurality of devices including a guided wave radar device; see that level/interface detection detected by disclosed detectors would provide indication of volume within an interior); determining, from a signal of the one or more detectors, a volume of the multi-phase liquid mixture (Figure 1; Paragraph [0018]; Paragraph [0022]; controller in control device 134 determines volume of a given phase and controls flow rates based on said determination); determining one or more operating targets of the separator based on the volume of the multi-phase liquid mixture; and applying the one or more operating targets to the separator (Figure 1; Paragraph [0018]; Paragraph [0022]; control device 134 determines adjustment of respective flow rates related to the separator and makes said adjustments).
	However, Janjua is silent on determining a target rate of demulsifier addition and applying the target rate of demulsifier addition.
Smith discloses real-time on-line sensing and control of emulsions in formation fluids in the same field of endeavor as Janjua, as it solves the mutual problem of determining the volume of a liquid comprising emulsions (Abstract; Paragraph [0044]; determination of presence of emulsion in fluid including volume determination).  Smith further discloses the determination and the application of a demulsifier source based on a target rate to ensure a proper addition of demulsifier agent based on the volume of fluid within the tank (Figure 1; Paragraph [0032]; Paragraph [0044]; controller determines volume within tank using probes 102 A, B and C to adjust demulsifier level within said tank). 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Janjua to further determine a target rate of a demulsifier source and applying said target rate of a demulsifier addition based on the signal as taught by Smith because Smith discloses these features ensure a proper addition of demulsifier agent based on the volume of fluid within the tank (Smith, Figure 1; Paragraph [0044]).  
Regarding instant Claim 16, Claim 15, upon which Claim 16 is dependent, has been rejected above.  Janjua further discloses comprising applying energy to the multi-phase liquid mixture, wherein the one or more operating targets includes a target of the energy (Figure 1; Paragraphs [0019]-[0022]; Paragraph [0022]; energy targets at least in pump feed rate and chemical additive added to the feed as based on the flow rate of feed 102/102’).  
Regarding instant Claim 17, Claim 16, upon which Claim 17 is dependent, has been rejected above.  Janjua further discloses wherein the determining one or more operating targets of the separator based on the volume of the multi-phase liquid mixture comprises detecting operating conditions of the separator and using a model to determine the operating targets from the volume of the multi-phase liquid mixture and the operating conditions (Paragraphs [0019]-[0022]; sensor device 130 sends information regarding volume of liquid or phases of liquid to controller 134, which compares volume detected to desired thresholds and adjusts first, second and third flow rates to arrive at desired level of respective liquid or liquids, wherein model is the degree of adjustment based on detected volume level or levels).  
Regarding instant Claim 18, Claim 17, upon which Claim 18 is dependent, has been rejected above.  Janjua further discloses comprising computing a predicted volume of the multi-phase liquid mixture in the vessel using the model and comparing the predicted volume to the volume determined from the detectors to define an error (Paragraphs [0019]-[0022]; sensor device 130’s signals for detected volume or used for adjustment of flow rates to arrive at predicted desired volume, difference between detected volume and desired volume of liquids is an error that requires further adjustment of flow rate by controller 134).
Regarding instant Claim 19, Claim 18, upon which Claim 19 is dependent, has been rejected above.  Janjua further discloses comprising adjusting components of the model to minimize the error (Paragraphs [0019]-[0022]; flow rates of first, second and third flows are adjusted to arrive at desired fluid levels/volumes within container).  
Regarding instant Claim 20, Claim 17, upon which Claim 20 is dependent, has been rejected above.  Janjua further discloses comprising using machine learning to update the model (Paragraphs [0019]-[0023]; further adjustments to first, second and third flow rates, including partial re-opening of corresponding valves, may be used to further adjust volume level).

Claims 3, 4, 10, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Janjua, US Pat Pub. 2013/0334142 in view of Smith et al. (herein referred to as “Smith”, US Pat Pub. 2005/0018176) as applied to claims 1, 7 and 15 above, and further in view of Haworth et al. (herein referred to as “Haworth”, US Pat Pub. 2018/0119031).
Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Janjua discloses a separation accelerator (Figure 1; Paragraph [0019]; stream of chemicals 102’).
	However, Janjua is silent on said separation accelerator being coupled to the controller to receive operating signals from the controller.  
	Haworth discloses an oil and water emulsion detection and control for desalters in the same field of endeavor as Janjua, as it solves the mutual problem of detecting and separating multi-phase fluids in a treatment process (Abstract).  Haworth further discloses a multi-phase liquid separation control system comprising a chemical treatment system and a separation accelerator, wherein said control system and separation accelerator are operatively coupled so that the separation accelerator receives operating signals from the controller to ensure proper emulsion and chemical control within the chemical treatment system (Abstract; Paragraph [0026]; controller adjusts chemical addition rate of a chemical additive to demulsify oil and water).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the separation accelerator and controller of Janjua by operatively connecting the separation accelerator to the controller so that said separation accelerator receives operating signals from the controller as taught by Haworth because Haworth discloses such control of the separation accelerator by the controller ensures proper emulsion control within the treatment system via controlled addition of chemical treatment (Haworth, Paragraph [0026]).
Regarding instant Claim 4, Claim 3, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose plurality of liquid mixture volume measurement devices and a plurality of separation accelerator (Janjua, Paragraphs [0016]-[0017] and [0019]-[0020]; Haworth, Paragraph [0026]; Paragraph [0078]; plurality of sensors/detectors may be used to monitor both surface and/or interface of phases; Haworth and Janjua both discloses plurality of chemical types to be added to the system along with coalescing filter in Janjua).  
Regarding instant Claim 10, Claim 7, upon which Claim 10 is dependent, has been rejected above.  Janjua discloses a separation accelerator (Figure 1; Paragraph [0019]; stream of chemicals 102’).
	However, Janjua is silent on said separation accelerator being coupled to the controller to receive operating signals from the controller.  
	Haworth discloses an oil and water emulsion detection and control for desalters in the same field of endeavor as Janjua, as it solves the mutual problem of detecting and separating multi-phase fluids in a treatment process (Abstract).  Haworth further discloses a multi-phase liquid separation control system comprising a chemical treatment system and a separation accelerator, wherein said control system and separation accelerator are operatively coupled so that the separation accelerator receives operating signals from the controller to ensure proper emulsion and chemical control within the chemical treatment system (Abstract; Paragraph [0026]; controller adjusts chemical addition rate of a chemical additive to demulsify oil and water).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the separation accelerator and controller of Janjua by operatively connecting the separation accelerator to the controller so that said separation accelerator receives operating signals from the controller as taught by Haworth because Haworth discloses such control of the separation accelerator by the controller ensures proper emulsion control within the treatment system via controlled addition of chemical treatment (Haworth, Paragraph [0026]).
	Regarding instant Claim 11, Claim 10, upon which Claim 11 is dependent, has been rejected above.  The combined references further disclose wherein the separation accelerator is an electrical separation accelerator (Janjua, Figure 1; Paragraphs [0019]-[0020]; Haworth, Paragraph [0026]; Paragraph [0066]; both references provide for electrical conduits that provide electrical/operational communication between controller, detector, and separation acceleration components).
Regarding instant Claim 13, Claim 10, upon which Claim 13 is dependent, has been rejected above.  The combined references further disclose wherein the controller also controls operation of the separation accelerator based on the signal (Janjua, Figure 1; Paragraph [0019]-[0020]; Figure 1; Paragraph [0019]; Haworth, Paragraph [0026]; separation accelerator in emulsion breaker chemical additive or at least a flocculant, which receives signals from controller to adjust amount of chemical additive based on liquid parameter readings as taught in Haworth).
Regarding instant Claim 16, Claim 15, upon which Claim 16 is dependent, has been rejected above.  The combined references further disclose comprising applying energy to the multi-phase liquid mixture, wherein the one or more operating targets includes a target of the energy (Haworth, Paragraph [0026]; chemical additive and chemical energy within said additive provides energy to demulsify or cause other treatment of the liquid undergoing separation).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Janjua, US Pat Pub. 2013/0334142 in view of Smith et al. (herein referred to as “Smith”, US Pat Pub. 2005/0018176) as applied to claim 7 above, and further in view of Sams et al. (herein referred to as “Sams”, US Pat Pub. 2013/0327646).
Regarding instant Claim 14, Claim 12, upon which Claim 14 is dependent, has been rejected above.  Janjua further disclose wherein the vessel is a first vessel, the internal liquid mixture measurement device is a first internal liquid volume measurement device, the signal is a first signal (see Claim 12/7 rejections), and the controller is further configured to control a plurality of operating parameters of the separator based on the signal (Janjua, Figure 1; Paragraphs [0019]-[0020]; Paragraph [0022]; addition of chemical type may depend on the signals processed; controller 134 controls plurality of flow rates/parameters).
	However, Janjua is silent on a second vessel having a second internal liquid mixture volume measurement device for that generates a second signal.
	Sams discloses a high velocity electrostatic coalescing oil/water separator in the same field of endeavor as the combined references, as it solves the mutual problem of separating multi-phase systems such as oil and water (Abstract).  Sams further discloses wherein oil/water separators may be arranged in series (or at least a first and second separator fluidly connected in series; see Figure 4) in order to increase the amount of separation provided by the separator system (Figure 4; Paragraph [0011]; Paragraph [0026]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first vessel, the first internal liquid volume measurement device, the first signal, and the controller of Janjua to further comprise a second vessel, a second internal liquid volume measurement device, and a second signal—wherein the controller operates accordingly with the “second” features—as taught by Sams because Sams discloses such a plurality of features as those of Sams may be connected together in order to increase the amount of separation being conducted by the separator (Sams, Paragraph [0011]; Paragraph [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/14/2022